FOR PUBLICATION                 FILED
           UNITED STATES COURT OF APPEALS         FEB 10 2014

                                               MOLLY C. DWYER, CLERK
                                                U.S. COURT OF APPEALS
                FOR THE NINTH CIRCUIT


JUDITH ROMO; VINCENT          No. 13-56310
TALDONE; ROBIN TAYLER;
MARGARET TAYLOR; RANDY        D.C. No. 5:12-cv-02036-PSG-E
TAYLOR; RAY TEETS; LAWRENCE
TELLS; KATHRYN TEMCHACK;
CHARLES TERRY; VERONICA       ORDER
TERRY; ROBERTA THORNE;
MARGARET TIVIS; LINDA TODD;
DELORES TOOHEY; DEBRA
TOURVILLE; DENA TSOUALS;
ALLEN TURNER; CAROLYN
TURNER; WANDA TURNER;
STARLET TYRONE; GLORIA
UNDERWOOD; HENRY
UNDERWOOD; JANICE VANISON;
WILLIAM VERHEYEN; CHARLES
VILDIBILL; SHARON WALLGREN;
PAM WALSH; SHARON WALSH;
KEESHA WARRIOR; LATANGA
WASHINGTON; DARLENE WATT;
JAMES WEISS; WESLEY
WELBORNE, III; DEBRA
WHEELER; MARSHA WHITT;
CAROLYN WHYNO; CECILIA
WILCKENS; SANDRA WILEMON;
STELLA WILKERSON-CLARK;
JOANN WILLIAMS; JOYCE
WILLIAMS; ROSE WILLIAMS;
SHANTAS WILLIAMS; MARY
WILSON; ROSE WILSON; PATSY
WINZEY; JIMMIE WISE; RUTH
WOLFSON; JUANITA WOODSON;
                                                                 Page 2

LYNNE WYSOCKY, single individuals,

           Plaintiffs - Appellees,

 v.

TEVA PHARMACEUTICALS USA,
INC.,

           Defendant - Appellant.



MARGALIT CORBER; RENE CARO;             No. 13-56306
STEVE DANTZLER; LINDA
SOWARDS; LORI HUISMAN;                  D.C. No. 2:12-cv-09986-PSG-E
JOHNNY GEORGE, Sr.; TERRY
PERRY; WILLIAM RACKLEY;
ANGELA YOUNG; PAMELA
RODRIGUEZ; STEVEN SYVERSON;
OLGA CAICOYA; JANET
CARROLL; ROSE CASH; ULAD
CELENTANO; VIRGINIA
COSTANZO; KIMBERLY FILLIGIM;
ARMELDIA SMITH; CARLA WEST;
JOANNE BIERZYNSKI, individually
and as next of kin to Eleanor Wojcik;
SHARLEY MORRIS; WYOMIA
TIMMONS; DEAN REINKING;
DANIEL THORNE; WENDELEN
ASHBY; CARMEN BEDFORD;
CLAUDE COMMODORE; JAMES
HENSON; NANCY LOCKE;
MILDRED SCOTT; BILLIE
BURNETT; SHEENA HALL;
BRENDA ROBERGE, individually and
as next of kin to Ernest Roberge;
                                                                               Page 3

DEBORAH WOODSUM; RICHARD
PASCUITO,

              Plaintiffs - Appellees,

  v.

XANODYNE PHARMACEUTICALS,
INC.,

              Defendant - Appellant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion in Romo v. Teva

Pharmaceuticals USA, Inc., No. 13-56310, shall not be cited as precedent by or to

any court of the Ninth Circuit.

       Judge McKeown did not participate in the deliberations or vote in this case.